Name: Commission Regulation (EC) No 1499/97 of 29 July 1997 amending for the second time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: agri-foodstuffs;  Europe;  animal product;  means of agricultural production;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 202/42 [ EN-! Official Journal of the European Communities 30 . 7. 97 COMMISSION REGULATION (EC) No 1499/97 of 29 July 1997 amending for the second time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, exceptional measures to support the pigmeat market were adopted for that Member State in Commission Regulation (EC) No 913/97 (3), as amended by Regulation (EC) No 1301 /97 (4); Whereas, because of continuing veterinary and trade restrictions adopted by the Spanish authorities and their extension to new areas, the number of pigs for fattening which may be delivered to the competent authorities should be increased, thus allowing the continuation of the exceptional measures in the coming weeks; Whereas the aid granted for the delivery of piglets should be adjusted to the current market situation , taking account of the fall in prices; Whereas the rapid and efficient application of the excep ­ tional market support measures is one of the best ways of combating the spread of classical swine fever; whereas the application of one of the provisions of this Regulation from 16 July 1997 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows : 1 . in Article 4 (4), 'ECU 69', 'ECU 60' and 'ECU 50' are replaced by 'ECU 60', 'ECU 52' and 'ECU 43' respect ­ ively; 2 . Annex I is replaced by Annex I hereto; 3 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, point 3 of Article 1 shall apply with effect from 16 July 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349 , 31 . 12. 1994, p . 105 . (3) OJ No L 131 , 23 . 5. 1997, p. 14. (4) OÃ ­ No L 177, 5 . 7. 1997, p . 3 . 30 . 7 . 97 EN Official Journal of the European Communities No L 202/43 ANNEX I 'ANNEX I Total number of animals from 6 May 1997: Fattening pigs : 300 000 head Piglets : 110 000 head' ANNEX II 'ANNEX II  In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 29 April 1997.  In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 12 June 1997.  In the province of Lerida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat de Catalunya dated 1 July 1997.'